tax_exempt_and_government_entities_division uics department of the treasury internal_revenue_service washington d c may 5e-t ep fat i legend taxpayer a taxpayer b taxpayer c company c state d disclaimer disclaimer ira x date date date date date dear a sec_1 representative in which you taxpayer b request letter rulings concerning the application of sec_408 and sec_401 of the internal_revenue_code to the letter submitted by your authorized this is in response to the page following facts and representations that your authorized representative asserts support your ruling_request taxpayer b is the surviving_spouse of taxpayer a whose date of birth was date taxpayer a died on date at age a resident of state d at his death taxpayer a had not attained his required_beginning_date as that term is defined in sec_401 of the code taxpayer a was survived by his spouse taxpayer b whose date of birth was date taxpayer a died without issue on date taxpayer b was named the single personal representative of taxpayer a’s estate at his death taxpayer a owned and maintained ira x with company c your authorized representative has asserted that ira x is an ira described in code sec_408 prior to his death taxpayer a had named taxpayer c as the beneficiary of his ira x at taxpayer a’s death taxpayer c was his ex-wife but still remained the named beneficiary of his ira x on or about date taxpayer c executed two disclaimers disclaimer and disclaimer referred to ira x each disclaimer indicated an and disclaimer with respect to her beneficiary interest in taxpayer a’s ira x both disclaimer intent to comply with the requirements of code sec_2518 additionally each disclaimer indicated that taxpayer c had not accepted any interest in ira x furthermore as provided in said disclaimers with respect to the disposition of ira x taxpayer c is treated as if she had predeceased taxpayer a it has been represented that disclaimer and disclaimer are valid under the laws of state d date is within nine months of date taxpayer a’s date of death taxpayer a died intestate pursuant to disclaimer 1‘ and disclaimer his ira x became subject_to the intestate laws of state d of state d taxpayer b is entitled to the entire intestate estate of taxpayer a pursuant to sec_1 of the statutes with respect to taxpayer a’s ira x taxpayer b as sole personal representative of the estate of taxpayer a will receive the full amount standing thereunder and then distribute said ira x proceeds to herself taxpayer b will then contribute as a rollover_contribution the ira x proceeds into an ira set up and maintained in her name said page rollover will occur no later than the day from the date said ira x proceeds are received by taxpayer b in her capacity of sole personal representative of taxpayer a’s estate said transaction will occur no later than date based on the above facts and representations you request the following letter rulings that with respect to taxpayer b taxpayer a's ira x is not an inherited ira as that term is defined in code sec_408 that taxpayer b may be treated as the payee or distributee of taxpayer a’s ira x that to the extent the amounts standing in taxpayer a’s ira x are timely rolled over into an ira set up and maintained in the name of taxpayer b said rolled over amounts will not be included in taxpayer b’s gross_income for the year in which they are distributed from taxpayer a’s ira x and the year in which rolled over and will code sec_408 provides that sec_408 does not apply to a with respect to your ruling requests code sec_408 provides that except rollover_contribution if such contribution satisfies the requirements of sec_408 and d b that no portion of the ira x balance distributed to taxpayer b constitute a required_distribution as defined in code sec_401 made applicable to iras pursuant to code sec_408 as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be code sec_408 provides that sec_408 does not apply to code sec_408 provides in pertinent part that in the case of an page excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides that the rollover rules of code sec_408 do not apply to any amount required to be distributed pursuant to code sec_408 with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date the preamble to the final income_tax regulations under sec_401 of the code also provides in relevant part that a surviving_spouse may elect to treat an ira of his her deceased spouse as his her own if the surviving_spouse is the sole beneficiary of the ira with an unlimited right to withdraw from the ira a surviving_spouse may not elect to treat an ira as his her own if a_trust is the beneficiary of the ira furthermore a surviving_spouse is not eligible to treat a decedent’s ira as her own if the ira passes to an estate of which the spouse is the beneficiary see preamble pincite federal_register date however under certain circumstances a surviving_spouse may be eligible to roll over a distribution from an ira of a decedent if the spouse actually receives the distribution regardless of whether the spouse is the sole beneficiary of the ira with respect to your ruling requests generally if either a decedent's qualified_plan assets or a decedent’s ira assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira page however in certain situations the service does not apply the general_rule with respect to the rule’s application in this case as a result of the disclaimers referenced herein taxpayer a’s estate became the beneficiary of his ira x at his death taxpayer b taxpayer a’s surviving_spouse is the sole personal representative of his estate and the sole beneficiary thereof under the statutes of state d as sole personal representative taxpayer b will request distribution of the ira x proceeds which she will then pay to herself as sole beneficiary of taxpayer a’s estate taxpayer b will then roll over within days of the date ira x was received by her as personal representative taxpayer a’s ira x into an ira set up and maintained in her name based on the above the service will not apply the general_rule to the transactions described herein but instead will treat taxpayer b taxpayer a’s surviving_spouse as the distribute or payee of taxpayer a’s ira x and will not treat taxpayer a’s ira x as an inherited ira with respect to taxpayer b thus with respect to your ruling requests we conclude as follows that with respect to taxpayer b taxpayer a's ira x is not an inherited ira as that term is defined in code sec_408 that taxpayer b is treated as the payee or distributee of taxpayer a’s ira x that to the extent the amounts standing in taxpayer a’s ira x are timely rolled over to an ira set up and maintained in the name of taxpayer b said rolled over amounts will not be included in taxpayer b’s gross_income for the year in which distributed and transferred with respect to your fourth ruling_request code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary page code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_1_401_a_9_-4 of the final regulations question and answer-2 provides that a designated_beneficiary is an individual who is designated as a beneficiary under the plan whether or not the designation under the plan was made by the employee sec_1_401_a_9_-4 of the final regulations question and answer-3 provides that only individuals may be designated beneficiaries for purposes of code sec_401 an estate may not be a designated_beneficiary if a person other than an individual is named as a beneficiary the employee will be treated as having no designated_beneficiary for purposes of code sec_401 sec_1_401_a_9_-4 of the final regulations question and answer-4 provides in relevant part that a person who disclaims an interest in a plan or ira no later than september of the calendar_year following the calendar_year of death by means of a disclaimer that satisfies code sec_2518 thereby allowing other beneficiaries to receive the benefit in lieu of that person is disregarded for purposes of determining who is the designated_beneficiary for purposes of code sec_401 in this case taxpayer c timely disclaimed her interest in taxpayer a’s ira x taxpayer a’s estate then became entitled to taxpayer a’s ira x asa result no code sec_401 designated_beneficiary existed with respect to taxpayer a’s ira x and the 5-year rule_of code sec_401 applies with respect to distributions from taxpayer a’s ira x sec_1_401_a_9_-3 of the final regulations question and answer-2 provides that in order to satisfy the 5-year rule_of code sec_401 the employee’s ira holder’s entire_interest must be distributed by the end of the calendar page y g n a year which contains the fifth anniversary of the date of death of the employee ira holder sec_54_4974-2 of the final regulations q a-3 c provides in relevant part that if the 5-year rule_of code sec_401 applies to distributions from a plan or ira no amount is required to be distributed from said plan or ira until the calendar_year which contains the date years after the death of the employee ira holder in such year the full amount is required to be distributed in this case taxpayer a died on date without having a code sec_401 designated_beneficiary of his ira x thus full distribution of his ira x must be made no later than date but no distribution from his ira x is required to be made with respect to any calendar_year prior to calendar_year taxpayer b’s proposed distribution and rollover will occur prior to date thus with respect to your fourth ruling_request we conclude as follows that no portion of the ira x balance distributed to taxpayer b will constitute a required_distribution as defined in code sec_401 made applicable to iras pursuant to code sec_408 this ruling assumes that ira x was or is qualified within the meaning of code sec_408 at all times relevant thereto finally it assumes that any ira s set up and maintained in the name of taxpayer b to receive the rollover_contribution s of the death_benefits of ira x will meet the requirements of code sec_408 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page dollar_figure the author of this ruling is be reached at esquire id phone or a fax who may sincerely yours vila rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
